



EXHIBIT 10.36.2.2



CONSENT AGREEMENT
(MEZZ 2)
THIS CONSENT AGREEMENT (this “Agreement”) is entered into as of this 27th day of
December, 2012, by and among (i) STARWOOD PROPERTY MORTGAGE SUB-10-A, L.L.C.
(together with its successors and assigns, “Lender”), (ii) HH MEZZ BORROWER A-2
LLC, HH MEZZ BORROWER C-2 LLC, HH MEZZ BORROWER D-2 LLC, HH MEZZ BORROWER F-2
LLC, and HH MEZZ BORROWER G-2 LLC, each a Delaware limited liability company
(individually and collectively as the context may require, “Borrower”), and
(iii) Ashford Hospitality Limited Partnership, a Delaware limited partnership
(“Ashford Guarantor”) and PRISA III REIT Operating LP, a Delaware limited
partnership (“Prudential Guarantor”; Ashford Guarantor and Prudential Guarantor,
individually and/or together, as the context may require, “Guarantor”).
RECITALS
A.Pursuant to that certain Amended and Restated Mezzanine 2 Loan Agreement,
dated as of March 10, 2011 (the “Closing Date”), by and between (i) Borrower and
(ii) BRE/HH Acquisitions L.L.C. (“Prior Blackstone Lender”) and Barclays Capital
Real Estate Finance Inc. (“Prior Barclays Lender”, together with Prior
Blackstone Lender, “Prior Lender”) (as amended, restated, supplemented, or
otherwise modified prior to the date hereof, the “Loan Agreement”), Prior Lender
amended and restated a loan to Borrower in the then outstanding principal amount
of $137,794,870.00 (the “Loan”), as evidenced by (i) that certain Second Amended
and Restated Promissory Note A-1, dated as of the Closing Date, by Borrower in
favor of Prior Blackstone Lender in the original principal amount of
$110,235,896.00 (“Note A-1”) and (ii) that certain Amended and Restated
Promissory Note A-2, dated as of the Closing Date, by Borrower in favor of Prior
Barclays Lender in the original principal amount of $27,558,974.00 and (“Note
A-2”, together with Note A-1, the “Note”).
B.Lender is the current holder of Note A-1 the outstanding principal balance of
which, prior to application of any prepayments contemplated by this Agreement,
is $101,049,099.46.
C.Lender is the current holder of Note A-2 the outstanding principal balance of
which, prior to application of any prepayments contemplated by this Agreement,
is $25,262,274.85.
D.In connection with the Loan, Guarantor executed a Mezzanine 2 Guaranty and
Indemnity Agreement, dated as of the Closing Date (the “Guaranty”).
E.Simultaneously with the initial funding of the Loan, Wachovia
(predecessor-in-interest to Wells Fargo), in its capacity as mortgage lender,
and Barclays Capital Real Estate Inc., a Delaware corporation (“Barclays
Mortgage Lender”; Barclays Mortgage Lender and Wachovia, collectively, “Original
Wells Fargo Mortgage Loan Lender”) made a loan in the original principal

17821508.5.BUSINESS

--------------------------------------------------------------------------------



amount of $700,000,000 (the “Original Wells Fargo Mortgage Loan”) to the
entities set forth on Schedule I to the Existing Wells Fargo Mortgage Loan
Agreement (as hereinafter defined), as borrowers (collectively, “Wells Fargo
Borrower”) and the entities set forth on Schedule II attached to the Existing
Wells Fargo Mortgage Loan Agreement (as hereinafter defined) (collectively, “
Wells Fargo Operating Lessee”; together with Wells Fargo Borrower, collectively,
“Wells Fargo Mortgage Loan Borrower”) pursuant to that certain Mortgage Loan
Agreement, dated as of July 17, 2007 (as amended, restated, supplemented or
otherwise replaced prior to the date hereof, the “Existing Wells Fargo Mortgage
Loan Agreement”) among Original Wells Fargo Mortgage Loan Lender, Wells Fargo
Mortgage Loan Borrower, HH Gaithersburg, LLC, a Delaware limited liability
company, HH Baltimore LLC, a Delaware limited liability company, and HH
Annapolis LLC, a Delaware limited liability company (collectively, “Maryland
Owner”). The Original Wells Fargo Mortgage Loan is evidenced by (i) the Second
Amended and Restated Promissory Note A-1 in the original principal amount of
$560,000,000 dated December 28, 2007 and effective July 17, 2007 made by Wells
Fargo Mortgage Loan Borrower to the order of Wachovia and (ii) Promissory Note
A-2 in the original principal amount of $140,000,000 dated December 28, 2007 and
effective July 17, 2007 made by Wells Fargo Mortgage Loan Borrower to the order
of Barclays Mortgage Lender ((i) and (ii) collectively, the “Existing Wells
Fargo Mortgage Note”) and is secured by, among other things, each of the
Mortgages (as defined in the Existing Wells Fargo Mortgage Loan Agreement) (the
“Original Mortgages”) made by the applicable Wells Fargo Mortgage Loan Borrower,
Operating Lessee or Maryland Owner, as the case may be, in favor of Original
Wells Fargo Mortgage Loan Lender, pursuant to which the applicable Wells Fargo
Mortgage Loan Borrower, Operating Lessee and/or Maryland Owner has granted to
Original Wells Fargo Mortgage Loan Lender a first-priority mortgage on, among
other things, the real property and other collateral as more fully described in
each such Original Mortgage (individually and/or collectively as the context may
require, the “Wells Fargo Mortgage Loan Property”).
F.Connecticut General Life Insurance Company, a Connecticut corporation, having
its principal place of business c/o CIGNA Realty Investors, 280 Trumbull Street,
Hartford, Connecticut 06103 (“CIGNA”), as mortgage lender, made a loan in the
original principal amount of Fifty-Two Million and No/100 Dollars
($52,000,000.00) (as such loan may have been or may be increased or decreased
from time to time, the “HH Nashville Mortgage Loan”) to HH Nashville LLC, a
Delaware limited liability company (“HH Nashville”) pursuant to that certain
Leasehold Deed of Trust and Security Agreement, dated as of March 13, 2006, and
granted by HH Nashville and HHC TRS Nashville LLC, a Delaware limited liability
company (“Nashville Operating Lessee”), in favor of CIGNA, as beneficiary
(“Nashville DOT”) and that certain Assignment of Rents and Leases dated as of
March 13, 2006, granted by Nashville Operating Lessee and HH Nashville in favor
of CIGNA (“Nashville ALR”; Nashville ALR and Nashville DOT, as each may have
been or may be amended, restated, replaced, supplemented or otherwise modified
from time to time, collectively, the “CIGNA Nashville Security Instrument”),
which HH Nashville Mortgage Loan is evidenced by that certain Promissory Note,
dated as of March 13, 2006, made by HH Nashville to CIGNA, as the same may have
been or may be amended, restated, replaced, supplemented or otherwise modified
from time to time. Pursuant to the CIGNA Nashville Security Instrument, HH
Nashville has granted to CIGNA a first-priority mortgage on, among other things,
HH Nashville’s leasehold interest in certain real property and other collateral
as more fully described in the CIGNA Nashville Security Instrument (the “CIGNA
Nashville Property”).

2
17821508.5.BUSINESS

--------------------------------------------------------------------------------



G.CIGNA, as mortgage lender, made a loan in the original principal amount of
Thirty-Five Million and No/100 Dollars ($35,000,000.00) (as such loan may have
been or may be increased or decreased from time to time, the “HH Princeton
Mortgage Loan”, and together with the HH Nashville Mortgage Loan and the CIGNA
Boston Mortgage Loan, individually and/or collectively as the context may
require, the “CIGNA Mortgage Loan”; the CIGNA Mortgage Loan together with the
Wells Fargo Mortgage Loan, individually and/or collectively as the context may
require, the “Mortgage Loan”) to HH Princeton LLC, a Delaware limited liability
company (“HH Princeton”; HH Princeton together with HH Nashville and HH Boston,
individually and/or collectively as the context may require, “CIGNA Mortgage
Borrower”) pursuant to that certain Leasehold Mortgage, Security Agreement,
Assignment of Rents and Leases and Fixture Filing, dated as of January 6, 2006,
and granted by HH Princeton and HHC TRS Princeton LLC (“Princeton Operating
Lessee”, Princeton Operating Lessee, together with Nashville Operating Lessee
and Boston Operating Lessee, individually and/or collectively as the context may
require, the “CIGNA Operating Lessee”; CIGNA Operating Lessee together with
Wells Fargo Operating Lessee, individually and and/or collectively as the
context may require, “Operating Lessee”; CIGNA Operating Lessee together with
CIGNA Mortgage Borrower, together, “CIGNA Mortgage Loan Borrower”) in favor of
CIGNA (“Princeton Mortgage”), and that certain Assignment of Rents and Leases
dated as of January 6, 2006, made by HH Princeton and Princeton Operating Lessee
in favor of CIGNA (“Princeton ALR”; Princeton ALR and Princeton Mortgage, as
each may have been or may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the “CIGNA Princeton Security
Instrument”), which HH Princeton Mortgage Loan is evidenced by that certain
Promissory Note, dated as of January 6, 2006, made by HH Princeton to CIGNA, as
the same may have been or may be amended, restated, replaced, supplemented or
otherwise modified from time to time. Pursuant to the CIGNA Princeton Security
Instrument, HH Princeton has granted to CIGNA a first-priority mortgage on,
among other things, HH Princeton’s leasehold interest in that certain real
property and other collateral as more fully described in such CIGNA Princeton
Security Instrument (the “CIGNA Princeton Property”).
H.CIGNA, as mortgage lender, made a loan in the original principal amount of
Sixty-Nine Million and No/100 Dollars ($69,000,000.00) (as such loan may have
been or may be increased, decreased, refinanced or replaced from time to time,
the “HH Boston Mortgage Loan”), to HH Boston Back Bay LLC, a Delaware limited
liability company (“HH Boston Borrower”), pursuant to that certain Mortgage,
Security Agreement, Assignment of Rents and Leases and Fixture Filing, dated as
of December 6, 2005, and granted by HH Boston and HHC TRS OP LLC (“HH Boston
Operating Lessee”) in favor of CIGNA, as beneficiary (“HH Boston DOT”), and that
certain Assignment of Rents and Leases dated as of December 6, 2005, granted by
HH Boston Operating Lessee and HH Boston in favor of CIGNA (“HH Boston ALR”;
Boston ALR and HH Boston DOT, as each may have been or may be amended, restated,
replaced, supplemented or otherwise modified from time to time, collectively,
the “HH Boston Security Instrument”), which HH Boston Mortgage Loan is evidenced
by that certain Promissory Note, dated as of December 6, 2005, made by HH Boston
Borrower to CIGNA, as the same may have been or may be amended, restated,
replaced, supplemented or otherwise modified from time to time. Pursuant to the
HH Boston Security Instrument, HH Boston Borrower granted to CIGNA a
first-priority mortgage on, among other things, the real property and other
collateral as more fully described in such HH Boston Security Instrument (the
“Boston Property”).

3
17821508.5.BUSINESS

--------------------------------------------------------------------------------



I.On December 17, 2012, the Boston Property was transferred to PIM Boston Back
Bay LLC (“PIM Boston Borrower”), the leasehold interest in the Boston Operating
Lease was transferred to PIM TRS Boston Back Bay LLC (“PIM Boston Operating
Lessee”), and the HH Boston Mortgage Loan was refinanced with the proceeds of a
mortgage loan from Morgan Stanley Mortgage Capital Holdings LLC (together with
its successors and assigns, “MS Boston Lender”) to PIM Boston Borrower, as
borrower, and PIM Boston Operating Lessee, as operating lessee (the “MS Boston
Loan”).
J.On the date hereof, the Nashville Property is being transferred to PIM
Nashville LLC (“PIM Nashville Borrower”), the leasehold interest in the
Nashville Operating Lease is being transferred to PIM TRS Nashville LLC (“PIM
Nashville Operating Lessee”), and the HH Nashville Mortgage Loan and the HH
Princeton Mortgage Loan are being refinanced with the proceeds of a mortgage
loan from Morgan Stanley Mortgage Capital Holdings LLC (together with its
successors and assigns, “MS NP Lender”) to PIM Nashville Borrower and HH
Princeton, together, as borrower, and PIM Nashville Operating Lessee and
Princeton Operating Lessee, together, as operating lessee (the “MS NP Loan”)
evidenced by that certain Loan Agreement dated as of the date hereof between PIM
Nashville Borrower and HH Princeton, as borrower, PIM Nashville Operating Lessee
and Princeton Operating Lessee, as operating lessee, and MS NP Lender, as lender
(the “MS NP Loan Agreement”). Such transfer and refinancing are sometimes
referred to herein as the “Transaction”.
K.The Note, the Loan Agreement, and all other documents executed by Borrower
and/or others in connection with the Loan in effect immediately prior to the
date hereof are hereafter collectively referred to as the “Original Loan
Documents”. The Original Loan Documents (as amended by this Agreement), this
Agreement, and all other documents executed in connection with this Agreement
are hereafter collectively referred to as the “Loan Documents”.
L.All capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Loan Agreement.
NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.Consents.
(a)Transaction Consent. Subject to each of the terms and conditions set forth
herein, Lender hereby consents to the Transaction. Furthermore, the parties
hereto agree that Lender’s consent to the Transaction is a one-time consent
restricted to the Transaction, and such consent shall not otherwise constitute a
consent, waiver or modification of any right, remedy or power of Lender under
any of the Loan Documents or otherwise. The refinancing of the HH Nashville
Mortgage Loan and the HH Princeton Mortgage Loan with the MS NP Loan shall be
considered a Permitted CIGNA Mortgage Loan Refinancing for all purposes under
the Loan Documents.
(b)Fee Interest Acquisition Consent.

4
17821508.5.BUSINESS

--------------------------------------------------------------------------------



i.    Borrower is permitted to consummate the Nashville Fee Interest Acquisition
(as defined in the MS NP Loan Agreement), provided that, in connection
therewith, each of the following conditions are satisfied as reasonably
determined by Lender: (i) the MS NP Lender has approved the Nashville Fee
Interest Acquisition in accordance with the MS NP Loan Agreement, (ii) all terms
and conditions set forth in Section 8.6 of the MS NP Loan Agreement have been
satisfied (a) as if such terms and conditions had been set forth in this
Agreement in their entirety, (b) as if the Lender in each case has the related
approval right, consent, or right to make a determination rather than the MS NP
Lender, and (c) in each case anything has to satisfy the “Prudent Lender
Standard,” (as defined in the MS NP Loan Agreement) or such standard applies,
then in each such case Lender shall have approved such item in its reasonable
discretion, (iii) Borrower and, if required by Lender, Guarantor, shall enter
into such amendments or other modifications to the Loan Documents as may be
reasonably required by Lender, (iv) Borrower shall obtain such title insurance
as may be reasonably required by Lender, and (v) such other conditions as Lender
shall reasonably require.
ii.    Borrower is permitted to consummate the Princeton Fee Interest
Acquisition (as defined in the MS NP Loan Agreement), provided that, in
connection therewith, each of the following conditions are satisfied as
reasonably determined by Lender: (i) the MS NP Lender has approved the Princeton
Fee Interest Acquisition in accordance with the MS NP Loan Agreement, (ii) all
terms and conditions set forth in Section 8.5 of the MS NP Loan Agreement have
been satisfied (a) as if such terms and conditions had been set forth in this
Agreement in their entirety, (b) as if the Lender in each case has the related
approval right, consent, or right to make a determination rather than the MS NP
Lender, and (c) in each case anything has to satisfy the “Prudent Lender
Standard,” (as defined in the MS NP Loan Agreement) or such standard applies,
then in each such case Lender shall have approved such item in its reasonable
discretion, (iii) Borrower and, if required by Lender, Guarantor, shall enter
into such amendments or other modifications to the Loan Documents as may be
reasonably required by Lender, (iv) Borrower shall obtain such title insurance
as may be reasonably required by Lender, and (v) such other conditions as Lender
shall reasonably require.
2.    Representations and Warranties.
(a)    Borrower Organizational Documents. Borrower represents and warrants to
Lender that the certificates of formation, articles of organization, limited
liability company operating agreement, limited partnership agreement and the
other organizational documents, as applicable, of Mortgage Borrower, Mezzanine 1
Borrower and Borrower (and if any individual Mortgage Borrower is a limited
partnership, of its general partner) delivered to Lender in connection with the
Restructuring (as defined in the Loan Agreement) have not been amended, modified
or revoked since the Closing Date, other than any such amendment or modification
that was effectuated in accordance with the Loan Documents and is attached as an
exhibit to any officer’s or member’s certificate delivered to Lender in
connection with this Agreement.
(b)    Execution, Delivery, Authority, No Violations. Each of Borrower and
Guarantor represents and warrants to Lender that: (i) it is duly formed, validly
existing and in good standing as a limited liability company, limited
partnership, or corporation, as applicable,

5
17821508.5.BUSINESS

--------------------------------------------------------------------------------



under the laws of the state of its formation, with full power and authority to
own its assets and conduct its business, and is duly qualified in all
jurisdictions in which the ownership or leasing of its property or the conduct
of its business requires such qualification; (ii) this Agreement and the other
documents executed in connection with the Transaction by such entity have been
duly executed and delivered and constitute the legal, valid and binding
obligations of such entity, enforceable against such entity in accordance with
their terms, except as such enforcement may be limited by bankruptcy,
insolvency, moratorium or other laws affecting the enforcement of creditors’
rights, or by the application of the rules of equity; and (iii) the execution
and delivery of this Agreement and the other documents executed in connection
herewith by such entity, and the performance of its respective obligations
hereunder and thereunder, and the consummation of the transactions contemplated
hereunder, (A) have been duly authorized by all requisite organizational action
on the part of such entity and will not violate any provision of any applicable
legal requirements, decree, order, injunction or demand of any court or other
governmental authority applicable to such entity, or any organizational document
of such entity and (B) do not require any consent, approval, authorization or
order of any court, governmental authority or any other Person, other than for
those which have already been obtained by such entity prior to the date hereof.
(c)    Property Agreements. Borrower represents and warrants to Lender that: (i)
except as has been obtained on or prior to the date hereof, no consent, approval
or authorization to the Transaction or the execution and delivery of this
Agreement and the other documents executed in connection herewith by such
entity, and the performance of its respective obligations hereunder and
thereunder, and the consummation of the transactions contemplated hereunder is
required pursuant to any Property Agreement (as defined below) and (ii) neither
the Transaction nor the execution and delivery of this Agreement and the other
documents executed in connection herewith, and the performance of its respective
obligations (and the obligations of its respective Affiliates) hereunder and
thereunder, and the consummation of the transactions contemplated hereunder and
thereunder does, nor will, (A) result in a default under any material Property
Agreement, (B) adversely affect the use, possession, ownership or operation of
the Property under or with respect to any material Property Agreement, (C)
affect any right, privilege, benefit, liability or obligation of Mortgage
Borrower under or with respect to any material Property Agreement, and (D)
deprive Lender of any direct or indirect benefits of, or rights under, any
material Property Agreement. For the purposes of this Section 2(c), “Property
Agreement” shall mean each document or agreement to which Mortgage Borrower is a
party or to which the Property is subject, including, without limitation, any
ground lease, Lease, operating agreement, management agreement, franchise
agreement, or any document or agreement of record, affecting or relating to the
Property, including, without limitation, any covenant, condition, easement,
encumbrances, lien or other restriction, in each case as amended, supplemented
or otherwise modified as of the date hereof.
(d)    No Defaults. Borrower represents and warrants to Lender that (i) to the
best of its knowledge, no default, or event which with the giving of notice or
the passage of time, or both, would constitute an Event of Default has occurred
and remains uncured under any of the Loan Documents and (ii) no Event of Default
has occurred and remains uncured under any of the Loan Documents.

6
17821508.5.BUSINESS

--------------------------------------------------------------------------------



(e)    Organizational Chart. Borrower represents and warrants to Lender that the
organizational chart attached hereto as Schedule 1 relating to Borrower,
Guarantor and the other named persons and/or entities therein is true, correct
and complete immediately after the consummation of the Transaction.
(f)    Transaction Documents. Borrower represents and warrants to Lender that
(a) Schedule 2 attached hereto contains a true and complete list of all
documents evidencing and/or securing the MS NP Loan, and all amendments or
modifications thereto, (b) Schedule 2 and Schedule 3 attached hereto contain a
true and complete list of all documents evidencing the Transaction
(collectively, the “Transaction Documents”), and (c) true, correct and complete
copies of the Transaction Documents have been delivered to Lender on or prior to
the date hereof.
(g)    Wells Fargo Loan. Borrower represents and warrants to Lender that for
purposes of Section 11.1(x) of the Wells Fargo Mortgage Loan Agreement, the Pro
Forma DSCR (as defined in the Wells Fargo Mortgage Loan Agreement) immediately
following (and taking into account) the Transaction is equal to or greater than
the Pro Forma DSCR (as defined in the Wells Fargo Mortgage Loan Agreement)
immediately prior to the Transaction.
(h)    Additional Paydown Requirement. Borrower represents that, as of the date
hereof, $1,479,978.08 has been applied against the Additional Paydown
Requirement and $48,520,021.92 remains.
(i)    Reserve Balances. Borrower represents that as of the date hereof (i) the
balance of the CIGNA Property Capital Replacement Reserve Account (as defined in
the Mezzanine 1 Loan Agreement) is $12,452,112.64, (ii) the balance of the CIGNA
Property FF&E Replacement Reserve Account (as defined in the Mezzanine 1 Loan
Agreement) is $0.00, (iii) the balance of the CIGNA Property Ground Rent Reserve
Account (as defined in the Mezzanine 1 Loan Agreement) is $0.00, (iv) the
balance of the CIGNA Property Tax and Insurance Reserve Account (as defined in
the Mezzanine 1 Loan Agreement) is $0.00, (v) the balance of the Mezzanine Debt
Yield Reserve Account is $0.00, and (vi) the balance of the CIGNA Property
Operating Expense Reserve Account (as defined in the Mezzanine 1 Loan Agreement)
is $0.00. Borrower represents that as of December 24, 2012 the balance of the
Borrower Residual Account is $5,849,499.21.
3.    Prepayment of the Loan. On the date hereof and in connection with the
refinancing of the HH Nashville Mortgage Loan and the HH Princeton Mortgage Loan
with the MS NP Loan, Borrower will cause PIM Nashville Borrower and HH Princeton
Borrower to make a distribution to Borrower in the amount of the “Principal
Paydown” for each Note as set forth on the distribution of proceeds scheduled
attached hereto as Schedule 4 (the “Distribution Schedule”), which amount
Borrower will deliver to Lender for application to the outstanding principal
balance of the Loan (the “Prepayment”). After application of the Prepayment, the
outstanding principal balance of each Note will be as set forth on the
Distribution Schedule. On the date hereof, Borrower will pay to Lender the
amount of the “Prorata 1% Premium” set forth on the Distribution Schedule as
payment of the Prepayment Premium due in connection with the Prepayment. The
Prepayment shall not be applied against the Additional Paydown Requirement.

7
17821508.5.BUSINESS

--------------------------------------------------------------------------------



4.    Transfer Tax. Without limiting anything set forth in the Loan Documents,
to the extent any transfer tax is now or hereafter due and payable in connection
with the Transaction, Borrower and Guarantor shall timely cause such tax to be
paid.
5.    MS NP Refinance Date. Lender, Borrower and Guarantor hereby (i) confirm
that the MS NP Refinance Date (as defined in the Loan Agreement) is the date
hereof and (ii) agree that any provisions in the Loan Documents which by their
terms are only effective from and after the MS NP Refinance Date shall be
effective from and after the date hereof.
6.    Intentionally Omitted.
7.    Borrower Confirmation of Loan Documents. Except as expressly set forth
herein, neither the Transaction nor anything contained herein shall limit,
impair, terminate or revoke the obligations of Borrower under the Loan
Documents, and such obligations shall continue in full force and effect in
accordance with the respective terms and provisions of the Loan Documents.
Borrower hereby ratifies and agrees to pay when due all sums due or to become
due or owing under the Note, the Loan Agreement or the other Loan Documents and
shall hereafter faithfully perform all of its obligations under and be bound by
all of the provisions of the Loan Documents and hereby ratifies and reaffirms
all of its obligations and liabilities under the Note, the Loan Agreement and
the other Loan Documents. Borrower has no offsets or defenses to its obligations
under the Loan Documents and to the extent Borrower would be deemed to have any
such offsets or defenses as of the date hereof, Borrower hereby knowingly waives
and relinquishes such offsets or defenses.
8.    Confirmation of Guaranty. Except as expressly set forth herein, neither
the Transaction nor anything contained herein shall limit, impair, terminate or
revoke the obligations of Guarantor under the Guaranty, and such obligations
shall continue in full force and effect in accordance with the terms and
provisions of the Guaranty. Guarantor hereby ratifies and reaffirms all of its
obligations and liabilities under the Guaranty and reaffirms its waiver of each
and every one of the defenses to such obligations as set forth in the Guaranty.
9.    Release. Each of Borrower and Guarantor, on behalf of itself and each of
their respective past, present and future subsidiaries, affiliates, divisions,
directors, shareholders, officers, employees, partners, members, managers,
representatives, advisors, servicers, attorneys and agents and each of their
respective heirs, transferees, executors, administrators, personal
representatives, legal representatives, predecessors, successors and assigns
(including any successors by merger, consolidation or acquisition of all or a
substantial portion of any such Persons’ assets and business), each in their
capacity as such (collectively, the “Releasing Parties”), hereby releases and
forever discharges all Indemnified Parties from any and all Liabilities
(including any Liabilities which any Releasing Party does not know or suspect to
exist in its favor as of the date hereof, which if known by such Releasing Party
might have affected such Releasing Party’s release of an Indemnified Party, and
including any Servicing Claims) that are or may be based in whole or part on any
act, omission, transaction, event, or other circumstance taking place or
existing on or prior to the date hereof, which the Releasing Parties or any of
them may have or which may hereafter be asserted or accrue against Indemnified
Parties or any of them, resulting from or in any way relating to any act or
omission done or committed by Indemnified Parties, or any of them, prior to the
date hereof in each case connection with or arising out of the Loan or the Loan
Documents.

8
17821508.5.BUSINESS

--------------------------------------------------------------------------------



The releases contained in this Section 9 apply to all Liabilities which the
Releasing Parties or any of them have or which may hereafter arise against the
Indemnified Parties or any of them in connection with or arising out of the Loan
or the Loan Documents, as a result of acts or omissions occurring before the
date hereof, whether or not known or suspected by the parties hereto. Each of
Borrower and Guarantor expressly acknowledges that although ordinarily a general
release does not extend to claims which the releasing party does not know or
suspect to exist in his, her or its favor, which if known by him, her or it must
have materially affected his, her or its settlement with the party released,
each of Borrower and Guarantor has carefully considered and taken into account
in determining to enter into this Agreement the possible existence of such
unknown losses or claims. Without limiting the generality of the foregoing, each
of Borrower and Guarantor, on behalf of itself and all of the Releasing Parties
expressly waives any and all rights conferred upon it by any statute or rule of
law which provides that a release does not extend to claims which the claimant
does not know or suspect to exist in his, her or its favor at the time of
executing the release, which if known by him, her or it must have materially
affected his, her or its settlement with the released party, including the
following provisions of California Civil Code Section 1542:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
This release by Releasing Parties shall constitute a complete defense to any
Liability released pursuant to this release. Nothing in this release shall be
construed as (or shall be admissible in any legal action or proceeding as) an
admission by any Co-Lender or any other Indemnified Party that any Liability
exists which is within the scope of those hereby released. This Section 9 shall
survive the repayment and performance of all obligations under the Loan
Documents, and the reconveyance, foreclosure, or other extinguishment of any
related security instruments. For the avoidance of doubt, by agreeing to this
Section 9, Releasing Parties represent and acknowledge that none of them may
seek to use any of the Liabilities released herein as a set-off of any other
obligation that may exist between any Releasing Party and Indemnified Party. In
addition, Liabilities released herein shall include any Releasing Party’s right
to contribution or any other similar demand that might otherwise exist (and the
terms of this sentence shall control over any conflicting provision in any other
Loan Document).
In no event shall the provisions of this Section 9 be deemed to limit any other
release of any Indemnified Parties under any other Loan Document and all such
releases of any Indemnified Parties shall be read in the broadest possible
manner notwithstanding anything contained herein.
10.    Costs and Expenses. The following fees, costs and expenses charged or
incurred by Lender in connection with the Transaction, this Agreement and the
transactions contemplated hereunder shall be the obligations of Borrower and
Guarantor and paid by Borrower or Guarantor on or prior to the date hereof: (i)
attorney’s fees incurred by Lender’s counsel; (ii) any title insurance premiums
or costs for endorsements, if any, required by Lender; and (iii) all related
costs and expenses incurred by Lender. The effectiveness of this Agreement is
subject to and conditioned upon payment by Borrower of the foregoing fees, costs
and expenses.

9
17821508.5.BUSINESS

--------------------------------------------------------------------------------



11.    Notices. With respect to all notices or other written communications
hereunder, such notice or written communication shall be given, and shall be
deemed effective, pursuant to the Loan Documents, addressed as follows:
If to Borrower or Guarantor:
c/o Ashford Hospitality Trust
14185 Dallas Parkway
Suite 1100
Dallas, Texas 75254
Attention: David Brooks
Facsimile No.: (972) 490-9605
With a copy to:    c/o Prudential Real Estate Investors
8 Campus Drive
Parsippany, New Jersey 07054
Attention: Soultana Reigle
Facsimile No.: (973) 734-1550
and
c/o PREI Law Department 8 Campus Drive
Parsippany, New Jersey 07054
Attention: Law Department
Facsimile No.: (973) 734-1550


and
Goodwin Procter LLP
Exchange Place
53 State Street
Boston, Massachusetts 02109
Attention: Minta Kay
Facsimile No.: (617) 523-1231


If to Lender:    
Starwood Property Mortgage Sub-10-A, L.L.C.
c/o Starwood Capital Group Global, L.P.
591 West Putnam Avenue
Greenwich, CT 06830
Attention: Andrew J. Sossen
Facsimile No.: (203) 422-8192



10
17821508.5.BUSINESS

--------------------------------------------------------------------------------



With copies to:


Starwood Property Mortgage Sub-10-A, L.L.C.
c/o Starwood Capital Group Global, L.P.
591 West Putnam Avenue
Greenwich, CT 06830
Attention: Mary Anne Carlin
Facsimile No.: (203) 485-5105


And to:


Starwood Property Mortgage Sub-10-A, L.L.C.
c/o Starwood Capital Group Global, L.P.
100 Pine Street, Suite 3000
San Francisco, CA 94111
Attention: Steven A. Rivers, Esq.
Facsimile No.: (415) 633-4187


And:


Dechert LLP
One Maritime Plaza, Suite 2300
San Francisco, CA 94111
Attention: David M. Linder
Facsimile No.: (415) 262-4555


12.    Loan Documents. This Agreement and all other documents executed in
connection herewith shall each constitute a Loan Document for all purposes under
the Note, the Loan Agreement and the other Loan Documents. All references in
each of the Loan Documents to the Loan Agreement shall be deemed to be a
reference to the Loan Agreement as amended by this Agreement, and as the same
may be further amended, restated, replaced, supplemented, renewed, extended or
otherwise modified from time to time. All references in each of the Loan
Documents to the Loan Documents or to any particular Loan Document shall be
deemed to be a reference to such Loan Documents as amended by this Agreement,
and as the same may be further amended, restated, replaced, supplemented,
renewed, extended or otherwise modified from time to time. All references in the
Loan Documents to a particular section of a Loan Document shall be deemed to be
a reference to the particular section of such Loan Document as amended by this
Agreement, and as the same may be further amended, restated, replaced,
supplemented, renewed, extended or otherwise modified from time to time.
13.    No Other Amendments. Except as expressly amended hereby, each Original
Loan Document shall remain in full force and effect in accordance with its terms
and provisions, without any waiver, amendment or modification of any provision
thereof.

11
17821508.5.BUSINESS

--------------------------------------------------------------------------------



14.    No Further Modifications. This Agreement may not be amended, modified or
otherwise changed in any manner except by a writing executed by all of the
parties hereto.
15.    Severability. In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, such provision shall be deemed to have been modified
to the extent necessary to make it valid, legal and enforceable. The validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
16.    Successors and Assigns. This Agreement is binding on, and shall inure to
the benefit of the parties hereto, their administrators, executors, and
successors and assigns; provided, however, that each of Borrower and Guarantor
may only assign its rights hereunder to the extent permitted in the Loan
Documents.
17.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to the
conflict of laws provisions of said state.
18.    Entire Agreement. This Agreement constitutes all of the agreements among
the parties relating to the matters set forth herein and supersedes all other
prior or concurrent oral or written letters, agreements and understandings with
respect to the matters set forth herein.
19.    Counterparts. This Agreement may be signed in any number of counterparts
by the parties hereto, all of which taken together shall constitute one and the
same instrument.
[Signatures appear on the following pages]







12
17821508.5.BUSINESS

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the day and year first above written.


LENDER:
STARWOOD PROPERTY MORTGAGE SUB-10-A, L.L.C.,
    a Delaware limited liability company
By:
/s/ Andrew J. Sossen
Name: Andrew J. Sossen
Title: Authorized Signatory






17821508.5.BUSINESS

--------------------------------------------------------------------------------



 
BORROWER:
 
 
 
HH MEZZ BORROWER A-2 LLC,
 
a Delaware limited liability company
 
 
 
 
 
By:
 /s/ David Brooks
 
 
Name: David Brooks
 
 
Title: Vice President
 
 
 
 
 




 
HH MEZZ BORROWER C-2 LLC,
 
a Delaware limited liability company
 
 
 
 
 
By:
 /s/ David Brooks
 
 
Name: David Brooks
 
 
Title: Vice President
 
 






 
HH MEZZ BORROWER D-2 LLC,
 
a Delaware limited liability company
 
 
 
 
 
By:
 /s/ David Brooks
 
 
Name: David Brooks




 
Title: Vice President






 
HH MEZZ BORROWER F-2 LLC,
 
a Delaware limited liability company
 
 
 
 
 
By:
 /s/ David Brooks
 
 
Name: David Brooks




 
Title: Vice President










17821508.5.BUSINESS

--------------------------------------------------------------------------------



 
HH MEZZ BORROWER G-2 LLC,
 
a Delaware limited liability company
 
 
 
 
 
By:
 /s/ David Brooks
 
 
Name: David Brooks
 
 
Title: Vice President




17821508.5.BUSINESS

--------------------------------------------------------------------------------



GUARANTOR:
ASHFORD HOSPITALITY LIMITED PARTNERSHIP


By: Ashford OP General Partner LLC

By:    /s/ David A. Brooks
    Name: David A. Brook    
Title: Vice President





17821508.5.BUSINESS

--------------------------------------------------------------------------------



PRISA III REIT OPERATING LP
By:
PRISA III OP GP, LLC,
its general partner

By:     PRISA III FUND LP,
its manager

By: PRISA III FUND GP, LLC,
its general partner

By: PRISA III FUND PIM, LLC,
its sole member

        By: Prudential Investment Management, Inc.,
     its sole member

By: /s/ Scott M. Dalrymple
                 Name: Scott M. Dalrymple
                 Title: Vice President





17821508.5.BUSINESS

--------------------------------------------------------------------------------



SCHEDULE 1
Organizational Chart of Borrower
(Attached)

S1-1

--------------------------------------------------------------------------------



[refistructure.jpg]







S1-2

--------------------------------------------------------------------------------



SCHEDULE 2
MS NP Loan Documents


1.
The MS NP Loan Agreement;

2.
Promissory Note dated as of the date hereof from HH Princeton LLC and PIM
Nashville LLC to MS NP Lender in the principal amount of $112,600,000.00;

3.
Leasehold Mortgage, Assignment of Leases and Rents, Security Agreement, dated as
of the date hereof, by HH Princeton LLC to MS NP Lender;

4.
Leasehold Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing for Commercial Purposes, dated as of the date hereof, by PIM
Nashville LLC to Joseph B. Pitt, as trustee, for the benefit of MS NP Lender;

5.
Assignment of Leases and Rents and Security Agreement dated as of the date
hereof by HHC TRS Princeton LLC to MS NP Lender;

6.
Assignment of Leases and Rents and Security Agreement dated as of the date
hereof by PIM TRS Nashville LLC to MS NP Lender;

7.
Environmental Indemnity Agreement dated as of the date hereof made by Borrower,
Ashford Hospitality Limited Partnership, PRISA III REIT Operating LP, HHC TRS
Princeton LLC and PIM TRS Nashville LLC in favor of MS NP Lender;

8.
Guaranty of Recourse Obligations dated as of the date hereof made by Ashford
Hospitality Limited Partnership and PRISA III REIT Operating LP in favor of MS
NP Lender;

9.
Operating Lease Subordination and Attornment Agreement dated as of the date
hereof among HHC TRS Princeton LLC, PIM TRS Nashville LLC and MS NP Lender;

10.
Cash Management Agreement dated as of the date hereof among Borrower, MS NP
Lender, PIM TRS Nashville LLC, HHC TRS Princeton LLC and Remington Lodging &
Hospitality, LLC;

11.
Restricted Account Agreement dated as of the date hereof among Borrower, Wells
Fargo Bank, National Association, MS NP Lender, PIM TRS Nashville LLC, HHC TRS
Princeton LLC, and Remington Lodging & Hospitality, LLC;

12.
Borrower’s Certification dated as of the date hereof given by Borrower in favor
of MS NP Lender;

13.
Conditional Assignment of Management Agreement and Subordination of Management
Agreement dated as of the date hereof among Princeton Borrower, HHC TRS
Princeton LLC, Remington Lodging & Hospitality in favor of MS NP Lender;

14.
Assignment of Management Agreement, Subordination, Non-Disturbance and
Attornment Agreement and Consent of Manager by and among MS NP Lender, PIM
Nashville LLC, PIM TRS Nashville LLC and Renaissance Hotel Management Company,
LLC;

15.
Title Escrow Instruction Letter by Alston & Bird LLP and accepted and agreed to
by Chicago Title Insurance Company and Borrower;


S2-1

--------------------------------------------------------------------------------



16.
UCC-1 Financing Statement naming HH Princeton LLC, as Debtor and MS NP Lender,
as Secured Party to be filed in the Office of the Secretary of State of the
State of Delaware;

17.
UCC-1 Financing Statement naming HH Princeton LLC, as Debtor and MS NP Lender,
as Secured Party to be filed in the Office of the Clerk of the County of
Middlesex of the State of New Jersey;

18.
UCC-1 Financing Statement naming HHC TRS Princeton LLC, as Debtor and MS NP
Lender, as Secured Party to be filed in the Office of the Secretary of State of
the State of Delaware;

19.
UCC-1 Financing Statement naming HHC TRS Princeton LLC, as Debtor and MS NP
Lender, as Secured Party to be filed in the Office of the Clerk of the County of
Middlesex of the State of New Jersey;

20.
UCC-1 Financing Statement naming PIM Nashville LLC, as Debtor and MS NP Lender,
as Secured Party to be filed in the Office of the Secretary of State of the
State of Delaware;

21.
UCC-1 Financing Statement naming PIM Nashville LLC, as Debtor and MS NP Lender,
as Secured Party to be filed in the Office of the Clerk of the County of
Davidson of the State of Tennessee

22.
UCC-1 Financing Statement naming PIM TRS Nashville LLC, as Debtor and MS NP
Lender, as Secured Party to be filed in the Office of the Secretary of State of
the State of Delaware.

23.
UCC-1 Financing Statement naming PIM TRS Nashville LLC, as Debtor and MS NP
Lender, as Secured Party to be filed in the Office of the Clerk of the County of
Davidson of the State of Tennessee.

24.    

17821508.5.BUSINESS    S2-2

--------------------------------------------------------------------------------



SCHEDULE 3
Other Transaction Documents


1.
Quitclaim Deed of Leasehold Interest dated as of the date hereof, by HH
Nashville to PIM Nashville Borrower;

2.
Assignment and Assumption of Leasehold Interest Agreement dated as of the date
hereof, by and between HH Nashville and PIM Nashville Borrower;

3.
Bill of Sale, Assignment and Assumption Agreement dated as of the date hereof,
by and between HH Nashville and PIM Nashville Borrower;

4.
Bill of Sale, Assignment and Assumption Agreement dated as of the date hereof,
by and between Nashville Operating Lessee and PIM Nashville Operating Lessee;

5.
Assignment and Assumption of Lessor’s Interest in Lease dated as of the date
hereof, by and between HH Nashville and PIM Nashville Borrower;

6.
Assignment and Assumption of Lessee’s Interest in Lease dated as of the date
hereof, by and between Nashville Operating Lessee and PIM Nashville Operating
Lessee;

7.
Assignment and Assumption of Management Agreement dated as of the date hereof,
by and between Nashville Operating Lessee and PIM Nashville Operating Lessee,
and consented to by Renaissance Hotel Management Company, LLC;

8.
Assignment and Assumption of Owner Agreement dated as of the date hereof, by and
among HH Nashville, Nashville Operating Lessee, PIM Nashville Borrower and PIM
Nashville Operating Lessee, and consented to by Renaissance Hotel Management
Company, LLC;

9.
Non-Imputation Affidavit dated as of the date hereof, by Borrower, HH Nashville,
PIM Nashville Borrower, and HH Princeton;

10.
Endorsement (ALTA Endorsement Form 16-06(Mezzanine Financing)) dated as of the
date hereof by and among Lender and PIM Nashville Borrower;

11.
Tennessee Allocation Affidavit dated as of the date hereof, by PIM Nashville
Borrower;

12.
First Extension Option Letter to the Loan Agreement, by Borrower;

13.
Second Extension Option Letter to the Loan Agreement, by Borrower;

14.
Authorization Letter to Morgan Stanley authorizing Extension of the Loan
Agreement, by Borrower;

15.
First Extension Option Letter to Mezzanine 2 Loan Agreement, by Mezzanine 2
Borrower;


S4-1

--------------------------------------------------------------------------------



16.
Second Extension Option Letter to Mezzanine 2 Loan Agreement, by Mezzanine 2
Borrower;

17.
Authorization Letter to Morgan Stanley authorizing Extension of Mezzanine 2 Loan
Agreement, by Mezzanine 2 Borrower;

18.
First Extension Option Letter to Mezzanine 3 Loan Agreement, by Mezzanine 3
Borrower;

19.
Second Extension Option Letter to Mezzanine 3 Loan Agreement, by Mezzanine 3
Borrower;

20.
Authorization Letter to Morgan Stanley authorizing Extension of Mezzanine 3 Loan
Agreement, by Mezzanine 3 Borrower;

21.
First Extension Option Letter to Mezzanine 4 Loan Agreement, by Mezzanine 4
Borrower;

22.
Second Extension Option Letter to Mezzanine 4 Loan Agreement, by Mezzanine 4
Borrower;

23.
Authorization Letter to Morgan Stanley authorizing Extension of Mezzanine 4 Loan
Agreement, by Mezzanine 4 Borrower;

24.
First Extension Option Letter to Wells Fargo Mortgage Loan Agreement, by Wells
Fargo Mortgage Loan Borrower;

25.
Second Extension Option Letter to Wells Fargo Mortgage Loan Agreement, by Wells
Fargo Mortgage Loan Borrower;

26.
Authorization Letter to Morgan Stanley authorizing Extension of Wells Fargo
Mortgage Loan Agreement, by Wells Fargo Mortgage Loan Borrower;

27.
Certificate of Interests and Assignment of Interests dated as of the date
hereof, by PIM Nashville Borrower and HH Swap C LLC;

28.
Certificate of Interests and Assignment of Interests dated as of the date
hereof, by PIM Nashville Operating Lessee and HH Swap F LLC;

29.
Certificate of Interests and Assignment of Interests dated as of the date
hereof, by PIM Princeton Borrower and HH Swap C LLC;

30.
Certificate of Interests and Assignment of Interests dated as of the date
hereof, by Princeton Operating Lessee and HH Swap F LLC;

31.
Certificate of Cancellation of HHC TRS Nashville LLC dated as of the date
hereof;

32.
Certificate of Cancellation of HH Nashville LLC dated as of the date hereof;

33.
Certificate of Cancellation of HHC TRS GP LLC dated as of the date hereof;

34.
Limited Liability Company Agreement of PIM Nashville Borrower dated as of the
date hereof, by HH Swap C LLC and HH Swap F LLC, as Members, and Victor A. Duva
and Jennifer Schwartz, as Independent Managers;


S3-2

--------------------------------------------------------------------------------



35.
Limited Liability Company Agreement of PIM Nashville Operating Lessee dated as
of the date hereof, by HH Swap F LLC, as Member, and Victor A. Duva and Jennifer
Schwartz, as Independent Managers;

36.
Second Amended and Restated Limited Liability Company Agreement of HH Princeton
dated as of the date hereof, by HH Swap C LLC, as Member, and Victor A. Duva and
Jennifer Schwartz, as Independent Managers;

37.
Second Amended and Restated Limited Liability Company Agreement of Princeton
Operating Lessee dated as of the date hereof, by HH Swap F LLC, as Member, and
Victor A. Duva and Jennifer Schwartz, as Independent Managers;

38.
Second Amendment to Second Amended and Restated Limited Liability Company
Agreement of HH Swap A LLC dated as of the date hereof;

39.
Second Amendment to Second Amended and Restated Limited Liability Company
Agreement of HH Swap C LLC dated as of the date hereof;

40.
Second Amendment to Second Amended and Restated Limited Liability Company
Agreement of HH Swap C-1 LLC dated as of the date hereof;

41.
Second Amendment to Second Amended and Restated Limited Liability Company
Agreement of HH Swap D LLC dated as of the date hereof;

42.
Second Amendment to Second Amended and Restated Limited Liability Company
Agreement of HH Swap F LLC dated as of the date hereof;

43.
Second Amendment to Second Amended and Restated Limited Liability Company
Agreement of HH Swap F-1 LLC dated as of the date hereof;

44.
Second Amendment to Second Amended and Restated Limited Liability Company
Agreement of HH Swap G LLC dated as of the date hereof;

45.
Pledge and Security Agreement (Mezz 1 – Nashville/Princeton) dated as of the
date hereof by HH Swap F LLC and HH Swap C LLC, and acknowledged and agreed by
HH Swap A LLC, HH Swap C-1 LLC, HH Swap D LLC, HH Swap F-1 LLC and HH Swap G
LLC, in favor of American Equity Investment Life Insurance Company, Athene
Annuity & Life Assurance Company, Newcastle CDO VIII 1, Limited, Newcastle CDO
IX 1, Limited and Principal Life Insurance Company;

46.
Consent Agreement (Mezz 1) dated as of the date hereof, by and among HH Swap A
LLC, HH Swap C LLC, HH Swap C-1 LLC, HH Swap D LLC, HH Swap F LLC, HH Swap F-1
LLC, HH Swap G LLC, Guarantor and American Equity Investment Life Insurance
Company, Athene Annuity & Life Assurance Company, Newcastle CDO VIII 1, Limited,
Newcastle CDO IX 1, Limited and Principal Life Insurance Company;


S3-3

--------------------------------------------------------------------------------



47.
Consent Agreement (Mezz 3) dated as of the date hereof, by and among HH Mezz
Borrower A-3 LLC, HH Mezz Borrower C-3 LLC, HH Mezz Borrower D-3 LLC, HH Mezz
Borrower F-3 LLC, HH Mezz Borrower G-3 LLC, Guarantor and LVS SPE II, LLC;

48.
Consent Agreement (Mezz 4) dated as of the date hereof, by and among HH Mezz
Borrower A-4 LLC, HH Mezz Borrower C-4 LLC, HH Mezz Borrower D-4 LLC, HH Mezz
Borrower F-4 LLC, HH Mezz Borrower G-4 LLC, Guarantor and GSR3LP, LLC; and

49.
Amendment to Mutual Recognition and Non-Disturbance Agreement (Mezz 1) dated as
of the date hereof by and among HH Swap A LLC, HH Swap C LLC, HH Swap C-1 LLC,
HH Swap D LLC, HH Swap F LLC, HH Swap F-1 LLC, HH Swap G LLC, HH Nashville, PIM
Nashville Borrower, Nashville Operating Lessee, PIM Nashville Operating Lessee
and Renaissance Hotel Management Company, LLC.

50.
Amendment to Mutual Recognition and Non-Disturbance Agreement (Mezz 3) dated as
of the date hereof by and among HH Mezz Borrower A-3 LLC, HH Mezz Borrower C-3
LLC, HH Mezz Borrower D-3 LLC, HH Mezz Borrower F-3 LLC, HH Mezz Borrower G-3
LLC, HH Nashville, PIM Nashville Borrower, Nashville Operating Lessee, PIM
Nashville Operating Lessee and Renaissance Hotel Management Company, LLC.

51.
Amendment to Mutual Recognition and Non-Disturbance Agreement (Mezz 4) dated as
of the date hereof by and among HH Mezz Borrower A-4 LLC, HH Mezz Borrower C-4
LLC, HH Mezz Borrower D-4 LLC, HH Mezz Borrower F-4 LLC, HH Mezz Borrower G-4
LLC, HH Nashville, PIM Nashville Borrower, Nashville Operating Lessee, PIM
Nashville Operating Lessee and Renaissance Hotel Management Company, LLC.






S3-4

--------------------------------------------------------------------------------



SCHEDULE 4
Distribution Schedule


Highland Hospitality Senior Mezzanine Positions
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Debt Positions as of December 19, 2012
 
 
 
 Principal
 
 *Prorata
 Prorata 1%
 
 
 
 
 
 
 Paydown
 
 Interest
Premium
 Lender/Investor
 
 Position
 Closing Balance
Current Balance
 Prorata %
$
3,756,200.44


New Balance
$
27,091.29


$
37,562.00


Athene- AEL
Note A-1
 Mezz 1 (Pari-Passu)
$
59,526,549


$
54,565,793.32


14.86
%
$
558,076.46


$
54,007,716.86


$
3,363.96


$
5,580.76


Athene
Note A-2
 Mezz 1 (Pari-Passu)
12,846,411


11,775,831.68


3.21
%
120,438.36


11,655,393.32


725.98


1,204.38


Newcastle VI
Note A-3
 Mezz 1 (Pari-Passu)
20,000,000


18,333,262.86


4.99
%
187,505.06


18,145,757.80


1,130.24


1,875.05


Newcastle IX
Note A-4
 Mezz 1 (Pari-Passu)
20,000,000


18,333,262.84


4.99
%
187,505.06


18,145,757.78


1,130.24


1,875.05


Principal
Note A-5
 Mezz 1 (Pari-Passu)
12,408,738


11,374,632.76


3.10
%
116,335.06


11,258,297.70


701.24


1,163.35


Principal
Note A-6
 Mezz 1 (Pari-Passu)
19,964,222


18,300,466.48


4.98
%
187,169.63


18,113,296.85


1,128.22


1,871.70


Starwood Property Trust
Note A-1
 Mezz 2 (Pari-Passu)
110,235,896


101,049,099.46


27.51
%
1,033,488.57


100,015,610.89


7,119.59


10,334.89


Starwood Property Trust
Note A-2
 Mezz 2 (Pari-Passu)
27,558,974


25,262,274.85


6.88
%
258,372.14


25,003,902.71


1,779.90


2,583.72


PIMCO Bravo Fund
 
 Mezz 3 (Pari-Passu)
118,109,889


108,266,981.70


29.48
%
1,107,310.10


107,159,671.60


10,011.93


11,073.10


Total Debt
 
 
$
400,650,679


$
367,261,605.95


100.00
%
$
3,756,200.44


$
363,505,405.51


$
27,091.29


$
37,562.00


 
 
 
 
 
 
 
 
 
 






S4-1